Case 9:18-cr-00013-RC-ZJH Document 39 Filed 04/24/19 Page 1 of 2 PageID #: 108



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION


 UNITED STATES OF AMERICA                     '
                                              '
                                              '
 v.                                           '    CASE NO. 9:18-cr-13 (RC/ZJH)
                                              '
                                              '
 JOEL RUEBEN LAMBRIGHT, JR.                   '
                                              '


  ORDER DENYING DEFENDANT’S UNOPPOSED MOTION FOR CONTINUANCE

       This case is set for final pretrial on May 13, 2019, and jury selection and trial on June

24, 2019. Defendant Joel Rueben Lambright, Jr. filed an Unopposed Motion for Continuance on

April 22, 2019 (Doc #38); and the court, after considering the motion and reviewing the

pleadings on file, the court finds that the motion should be DENIED.

       Defendant Lambright, Jr. first appeared before U.S. Magistrate Judge Keith Giblin on June

13, 2018. Defendant Lambright, Jr. was scheduled for trial on August 2, 2018 (Doc #15).

Defendant Lambright, Jr. filed an Unopposed Motion for Continuance on July 12, 2018 (Doc #17),

which was granted and trial was rescheduled to October 1, 2018 (Doc #18).

       On August 24, 2018 Defendant Lambright, Jr. filed a motion for a psychiatric evaluation

(Doc #21), which the court granted on the same day (Doc #22). Then, Defendant Lambright, Jr.

filed a second Unopposed Motion for Continuance on September 5, 2018 (Doc #24), which was

granted and the case was continued until a final determination was made regarding the competency

of the defendant (Doc #26). The court adopted the Report and Recommendations, which

recommended that Defendant Lambright, Jr. is competent to stand trial, on March 19, 2019. (Doc


                                               1
Case 9:18-cr-00013-RC-ZJH Document 39 Filed 04/24/19 Page 2 of 2 PageID #: 109



#36).

        The present motion presents no good explanation for another continuance.

        After considering the history of this case, taking into account the circumstances involved,

the court finds that the motion for continuance should be denied. It is, therefore, ORDERED that

Defendant Joel Rueben Lambright, Jr.’s Unopposed Motion for Continuance (Doc #38) is

DENIED.

        It is further ORDERED that Defendant Lambright, Jr.’s plea deadline is extended to May

3, 2019.

        SIGNED this 24th day of April, 2019.




                                                     _________________________
                                                     Zack Hawthorn
                                                     United States Magistrate Judge




                                                 2
